
	

113 S250 IS: Corporate Tax Dodging Prevention Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 250
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  treatment of foreign corporations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Corporate Tax Dodging Prevention
			 Act.
		2.Deferral of Active Income of Controlled
			 Foreign CorporationsSection
			 952 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subsection:
			
				(d)Special Application of Subpart
					(1)In generalFor taxable years beginning after December
				31, 2013, notwithstanding any other provision of this subpart, the term
				subpart F income means, in the case of any controlled foreign
				corporation, the income of such corporation derived from any foreign
				country.
					(2)Applicable rulesRules similar to the rules under the last
				sentence of subsection (a) and subsection (d) shall apply to this
				subsection.
					.
		3.Modifications of foreign tax credit rules
			 applicable to large integrated oil companies which are dual capacity
			 taxpayers
			(a)In generalSection 901 of the Internal Revenue Code of
			 1986 is amended by redesignating subsection (n) as subsection (o) and by
			 inserting after subsection (m) the following new subsection:
				
					(n)Special rules relating to large integrated
				oil companies which are dual capacity taxpayers
						(1)General ruleNotwithstanding any other provision of this
				chapter, any amount paid or accrued by a dual capacity taxpayer which is a
				large integrated oil company to a foreign country or possession of the United
				States for any period shall not be considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term
				dual capacity taxpayer means, with respect to any foreign country
				or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally applicable income
				taxFor purposes of this
				subsection—
							(A)In generalThe term generally applicable income
				tax means an income tax (or a series of income taxes) which is generally
				imposed under the laws of a foreign country or possession on income derived
				from the conduct of a trade or business within such country or
				possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or possession.
								(4)Large integrated oil companyFor purposes of this subsection, the term
				large integrated oil company means, with respect to any taxable
				year, an integrated oil company (as defined in section 291(b)(4)) which—
							(A)had gross receipts in excess of
				$1,000,000,000 for such taxable year, and
							(B)has an average daily worldwide production
				of crude oil of at least 500,000 barrels for such taxable
				year.
							.
			(b)Effective date
				(1)In generalThe amendments made by this section shall
			 apply to taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
				(2)Contrary treaty obligations
			 upheldThe amendments made by
			 this section shall not apply to the extent contrary to any treaty obligation of
			 the United States.
				4.Reinstitution of per country foreign tax
			 credit
			(a)In generalSubsection (a) of section 904 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(a)LimitationThe amount of the credit in respect of the
				tax paid or accrued to any foreign country or possession of the United States
				shall not exceed the same proportion of the tax against which such credit is
				taken which the taxpayer's taxable income from sources within such country or
				possession (but not in excess of the taxpayer's entire taxable income) bears to
				such taxpayer's entire taxable income for the same taxable
				year.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			5.Treatment of
			 foreign corporations managed and controlled in the United States as domestic
			 corporations
			(a)In
			 generalSection 7701 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (p) as subsection (q) and by inserting
			 after subsection (o) the following new subsection:
				
					(p)Certain
				corporations managed and controlled in the United States treated as domestic
				for income tax
						(1)In
				generalNotwithstanding subsection (a)(4), in the case of a
				corporation described in paragraph (2) if—
							(A)the corporation
				would not otherwise be treated as a domestic corporation for purposes of this
				title, but
							(B)the management and
				control of the corporation occurs, directly or indirectly, primarily within the
				United States,
							then,
				solely for purposes of chapter 1 (and any other provision of this title
				relating to chapter 1), the corporation shall be treated as a domestic
				corporation.(2)Corporation
				described
							(A)In
				generalA corporation is described in this paragraph if—
								(i)the stock of such
				corporation is regularly traded on an established securities market, or
								(ii)the aggregate gross assets of such
				corporation (or any predecessor thereof), including assets under management for
				investors, whether held directly or indirectly, at any time during the taxable
				year or any preceding taxable year is $50,000,000 or more.
								(B)General
				exceptionA corporation shall not be treated as described in this
				paragraph if—
								(i)such corporation
				was treated as a corporation described in this paragraph in a preceding taxable
				year,
								(ii)such
				corporation—
									(I)is not regularly
				traded on an established securities market, and
									(II)has, and is reasonably expected to continue
				to have, aggregate gross assets (including assets under management for
				investors, whether held directly or indirectly) of less than $50,000,000,
				and
									(iii)the Secretary
				grants a waiver to such corporation under this subparagraph.
								(C)Exception from
				gross assets testSubparagraph (A)(ii) shall not apply to a
				corporation which is a controlled foreign corporation (as defined in section
				957) and which is a member of an affiliated group (as defined section 1504, but
				determined without regard to section 1504(b)(3)) the common parent of
				which—
								(i)is
				a domestic corporation (determined without regard to this subsection),
				and
								(ii)has substantial
				assets (other than cash and cash equivalents and other than stock of foreign
				subsidiaries) held for use in the active conduct of a trade or business in the
				United States.
								(3)Management and
				control
							(A)In
				generalThe Secretary shall prescribe regulations for purposes of
				determining cases in which the management and control of a corporation is to be
				treated as occurring primarily within the United States.
							(B)Executive
				officers and senior managementSuch regulations shall provide
				that—
								(i)the management and
				control of a corporation shall be treated as occurring primarily within the
				United States if substantially all of the executive officers and senior
				management of the corporation who exercise day-to-day responsibility for making
				decisions involving strategic, financial, and operational policies of the
				corporation are located primarily within the United States, and
								(ii)individuals who
				are not executive officers and senior management of the corporation (including
				individuals who are officers or employees of other corporations in the same
				chain of corporations as the corporation) shall be treated as executive
				officers and senior management if such individuals exercise the day-to-day
				responsibilities of the corporation described in clause (i).
								(C)Corporations
				primarily holding investment assetsSuch regulations shall also provide that
				the management and control of a corporation shall be treated as occurring
				primarily within the United States if—
								(i)the assets of such
				corporation (directly or indirectly) consist primarily of as sets being managed
				on behalf of investors, and
								(ii)decisions about
				how to invest the assets are made in the United
				States.
								.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date which is 2 years after the date of the
			 enactment of this Act.
			
